Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 1 of 6

    
  

Ff
ERN DISTRICT O
ILED

  

7 2019
MAR 277 2 |

eer
i JOHNSTON
ARTHUR JO! pep

   

 

 

 

PLEA AGREEMENT
Subject Date
United States v. Kyung Burgos March 6, 2019
Criminal No. 3:18crl126-CWR-LRA
“To Frem
John Colette Jennifer Case
Defense Counsel Assistant United States Attomey

Southern District of Mississippi
Criminal Division

Kyung Burgos, Defendant herein, and John Colette, attorney for Defendant, have been
notified and understand and agree to the items contained herein, as well as in the accompanying
Plea Supplement, and that:

1. Count of Conviction. It is understocd that, as of the date of this Plea Agreement,
Defendant and Defendant's attorney have indicated that Defendant desires to plead guilty to the
single count charged in the indictment.

2. Sentence.

a. Defendant understands that the penalty for the offense charged in the
indictment, charging a violation of Title 18, United States Code, Section 1952(a}(3), is
not more than five years in prison; a term of supervised release of not more than three
years; and a fine of up to $250,000.00. Defendant further understands that if a term of
supervised release is imposed, that term will be in addition to any prison sentence
Defendant receives; further, if any of the terms of Defendant’s supervised release are
violated, Defendant can be retumed to prison for the entire term of supervised release,
without credit for any time already served on the term of supervised release prior to
Defendant’s violation of those conditions. Defendant further understands that the Court
may require Defendant to pay restitution in this matter in accordance with applicable law.
Defendant further understands that Defendant is liable to make restitution for the full
amount of the loss determined by the Court, to include relevant conduct, which amount is
not limited to the count of conviction. Defendant further understands that if the Court
orders Defendant to pay restitution, restitution payments cannot be made to the victim
directly but must be made to the Clerk of Court, Southern District of Mississippi.
Defendant understands that an order of forfeiture will be entered by the Court as a part of
Defendant’s sentence and that such order is mandatory.

- tof 6-
Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 2 of 6

b. Defendant recognizes that pleading guilty may have consequences with
respect to Defendant’s immigration status if Defendant is not a citizen of the United
States. Under federal law, a broad range of crimes are removable offenses, including the
offense to which Defendant is pleading guilty. Removal and other immigration
consequences are the subject of a separate proceeding, however, and Defendant
understands that no one, including Defendant’s attorney or the Court, can predict to a
certainty the effect of Defendant’s conviction on Defendant’s immigration status.
Defendant nevertheless affirms that Defendant wants to plead guilty regardless of any
immigration consequences that such plea may entail, even if the consequence is
Defendant’s automatic removal from the United States.

3. Determination of Sentencing Guidelines. Defendant and Defendant’s attorney

understand that the United States Sentencing Guidelines are advisory only. Defendant and
Defendant's attorney have discussed the fact that the Court must review the Sentencing
Guidelines in reaching a decision as to the appropriate sentence in this case, but the Court may
impose a sentence other than that indicated by the Sentencing Guidelines if the Court finds that
another sentence would be more appropriate. Defendant specifically acknowledges that
Defendant is not relying upon anyone’s calculation of a particular Sentencing Guideline range
for the offense to which Defendant is entering this plea, and Defendant recognizes that the Court
will make the final determination of the sentence and that Defendant may be sentenced to the
maximum penalties set forth above.

4. Breach of This Agreement and Further Crimes. Defendant and Defendant's

attomey understand that, should Defendant fail or refuse as to any part of this Plea Agreement
and accompanying Plea Supplement and/or commit any further crimes, then, at its discretion, the
U.S. Attorney may treat such conduct as a breach of this Plea Agreement, and Defendant’s
breach shall be considered sufficient grounds for the pursuit of any prosecutions which the U.S.
Attorney has not sought as a result of this Plea Agreement, including any such prosecutions that
might have been dismissed or otherwise barred by the Double Jeopardy Clause, and any federal
criminal violation of which this office has knowledge.

5. Financial Qbligations. Defendant understands and specifically agrees that, at the
time of the execution of this document or at the time the guilty plea is entered, Defendant will
then and there pay over the special assessment of $100.00 per count required by Title 18, United
States Code, Section 3013, to the Office of the United States District Court Clerk; Defendant
shall thereafter produce proof of payment to the U.S. Attorney or the U.S. Probation Office. If
the Defendant is adjudged to be indigent, payment of the special assessment at the time the guilty
plea is entered is waived, but Defendant agrees that it may be made payable first from any funds
available to Defendant while Defendant is incarcerated. Defendant understands and agrees that,
pursuant to Title 18, United States Code, Section 3613, whatever monetary penalties are imposed
by the Court will be due and payable immediately and subject to immediate enforcement by the
United States as provided in Section 3613. Furthermore, Defendant agrees to complete a

-20f6 - FAT
Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 3 of 6

Department of Justice Financial Statement no later than the day the guilty plea is entered and
provide same to the undersigned Assistant United States Attomey. Defendant also agrees to
provide all of Defendant’s financial information the U.S. Probation Office and, if requested, to
participate in a pre-sentencing debtor’s examination. If the Court imposes a schedule of
payments, Defendant understands that the schedule of payments is merely a minimum schedule
of payments and not the only method, nor a limitation on the methods, available to the United
States to enforce the judgment. If Defendant is incarcerated, Defendant agrees to participate in
the Bureau of Prisons’ Inmate Financial Responsibility Program regardless of whether the Court
specifically directs participation or imposes a schedule of payments. Defendant understands and
agrees that Defendant shall participate in the Treasury Offset Program until any and all monetary
penalties are satisfied and paid in full by Defendant.

6. Transferring and Liquidating Assets. Defendant understands and agrees that

Defendant is prohibited from transferring or liquidating any and all assets held or owned by
Defendant as of the date this Plea Agreement is signed. Defendant must obtain prior written
approval from the U.S. Attomey’s Financial Litigation Unit prior to the transfer or liquidation of
any and all assets after this Plea Agreement is signed, and if Defendant fails to do so, Defendant
understands and agrees that an unapproved transfer or liquidation of any asset shall be deemed a
fraudulent transfer or liquidation.

7. Future Direct Contact With Defendant. Defendant and Defendant’s attorney

acknowledge that if forfeiture, restitution, a fine, a special assessment, or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant’s case that this will
require regular contact with Defendant during any period of incarceration, probation, and
supervised release. Further, Defendant and Defendant’s attorney understand that it is essential
that defense counsel contact the U.S. Attorney’s Financial Litigation Unit immediately after
sentencing in this case to confirm in writing whether defense counsel will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. If the U.S. Attorney dees not receive any written acknowledgment from
defense counsel within two weeks from the date of the entry of Judgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant’s attorney understand and agree
that such direct contact with Defendant shall not be deemed an improper ex parte contact with
Defendant if defense counsel fails to notify the U.S. Attorney of any continued legal
representation within two weeks after the date of entry of the Judgment in this case.

8. Walvers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalties that could be imposed, and being advised of
Defendant’s rights to remain silent, to trial by jury, to subpoena witnesses on Defendant’s own
behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the U.S. Attorney entering into this Plea Agreement and accompanying Plea

~ 70

774
Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 4 of 6

Supplement, hereby expressly waives the following rights (except that Defendant reserves the
right to raise ineffective assistance of counsel claims):

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United
States Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the
sentence was imposed in any post-conviction proceeding, including but not limited to a
motion brought under Title 28, United States Code, Section 2255, and any type of
proceeding claiming double jeopardy or excessive penalty as a result of any forfeiture
ordered or to be ordered in this case, and

Cc. any right to seek attorney fees and/or costs under the “Hyde Amendment,”
Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the
government's position in the instant prosecution was not vexatious, frivolous, or in bad
faith, and

d. all rights, whether asserted directly or by a representative, to request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including without limitation any records that
may be sought by Defendant or by Defendant’s representative under the Freedom of
Information Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act
of 1974, at Title 5, United States Code, Section 552a.

e@. Defendant further acknowledges and agrees that any factual issues
regarding the sentencing will be resolved by the sentencing judge under a preponderance
of the evidence standard, and Defendant waives any right to a jury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the
Court may consider any relevant evidence without regard to its admissibility under the
rules of evidence applicable at trial.

f. Defendant further acknowledges that Defendant's attorney has advised
Defendant of Defendant’s rights under Federal Rule of Criminal Procedure 1 1{f) and
Federal Rule of Evidence 410. Defendant knowingly and voluntarily waives these rights
and agrees that such waiver becomes effective upon Defendant’s signing of this Plea
Agreement. Defendant agrees that this Plea Agreement and accompanying Plea
Supplement, along with any and all factual statements made, adopted, or admitted by
Defendant in any form or forum, including at Defendant’s plea hearing, can be used
against Defendant, without limitation, at any time in any proceeding, including at any
trial in this case, should Defendant fai! or refuse as to any part of this Plea Agreement and
accompanying Plea Supplement and/or should Defendant commit any further crimes,
regardless of whether this Plea Agreement and accompanying Plea Supplement have

-40f6- 7 PDK
Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 5 of 6

been accepted by the Court. Defendant specifically waives any objection—pursuant to
Federal Rule of Criminal Procedure 11(f), Federal Rule of Evidence 410, or any other
basis—to the use of any and all facts or information to which the Defendant admits or
adopts in conjunction with this Plea Agreement or otherwise, including facts and
information admitted or adopted by Defendant in open court during Defendant’s plea
hearing. Defendant admits to being guilty of using the Internet to facilitate and promote
her illegal prostitution business, as alleged in the indictment.

Defendant waives these rights in exchange for the United States Attorney entering
into this Plea Agreement and accompanying Plea Supplement.

9. Complete Agreement. It is further understood that this Plea Agreement and
accompanying Plea Supplement completely reflects all promises, agreements, and conditions
made by and between the United States Attomey’s Office for the Southern District of Mississippi
and Defendant.
Case 3:18-cr-00126-CWR-LRA Document 21 Filed 03/28/19 Page 6 of 6

Defendant and Defendant’s attorney of record declare that the terms of this Plea
Agreement have been:

1. READ BY OR TO DEFENDANT;

2. EXPLAINED TO DEFENDANT BY DEFENDANT’S ATTORNEY;
3. UNDERSTOOD BY DEFENDANT;

4, VOLUNTARILY ACCEPTED BY DEFENDANT; and

5. AGREED TO AND ACCEPTED BY DEFENDANT.

WITNESS OUR SIGNATURES, as set forth below.

D. MICHAEL Hurst, JR.

 

 

 

 

United States Attorney
«
03/06/2019
Jennifer Case Date
Assistant United States Attorney
3Lz LLY.
Date’ / ~

 

 

 

-60f6-
